Title: To Thomas Jefferson from Madame de Colmare, [23 August 1787]
From: Colmare, Madame de
To: Jefferson, Thomas


[Paris, 23 Aug. 1787]. Holds a “Billet de banque de Philadelphie” which she wishes to redeem, although she can ill afford to suffer the loss which the depreciation on the note occasions; since TJ expressed an interest in helping her and inasmuch as he is best informed on this matter, she encloses the note and asks to be informed of the exact value at which it can currently be redeemed.
 